Exhibit 10.5

AGREEMENT BETWEEN
ALBERT
EINSTEIN HEALTHCARE NETWORK
AND
LINGUAGEN

This Agreement is entered into by and between Linguagen Corp., a Delaware
corporation (“Linguagen”), and Albert Einstein Healthcare Network (“AEHN”), a
non-profit corporation in Philadelphia, PA, as of September 30, 2005 (the
“Effective Date”).

WHEREAS, Linguagen wishes to use AEHN’s animal facilities located at 5501 Old
York Road, Philadelphia, PA 19141 (“Facility”) for executing Linguagen Protocols
(as defined below) and AEHN has unoccupied space which is available in its
Facility that may be leased to Linguagen for its use.

WHEREAS, Linguagen in conjunction with its use of the Facility for performing
its Protocol proposes to retain the services of AEHN to care and maintain its
laboratory animals (“Services”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree to be legally bound as follows:

ARTICLE I – STATEMENT OF WORK

AEHN shall make the Facility available and perform Services for Linguagen in
connection with Linguagen’s protocol attached hereto as Exhibit A and any
additional protocols that Linguagen may from time to time perform at the
Facility (collectively, “Protocols”). Notwithstanding the foregoing, all
Protocols must be approved by AEHN’s Institutional Animal Care and Use Committee
“IACUC”) in accordance with the “Animal Use Protocol” attached hereto as Exhibit
B. In addition to Linguagen personnel authorized to conduct Protocols at the
Facility, Linguagen shall be allowed to have visitors at the Facility, provided,
that such visitors shall be supervised by either Linguagen personnel or AEHN
personnel at all times.

ARTICLE II – PERIOD OF PERFORMANCE

This Agreement shall begin on September 30, 2005 and shall not extend beyond
September 30, 2006 unless the period is extended in writing by mutual agreement
of the parties.

ARTICLE III – CONSIDERATION

Linguagen shall pay AEHN in accordance with the budget attached hereto as
Exhibit C (“Budget”). AEHN shall submit a detailed invoice for all amounts
payable under this Agreement on the last business day of each month in which the
Facility is used by Linguagen or on which AEHN performs Services. Payment of any
undisputed amounts shall be made within thirty (30) days of receipt of a proper
invoice. Checks shall be made payable to Albert Einstein Healthcare Network and
sent to:

Attention: Dan Lyons
Office for Research and Technology Development
Albert Einstein Healthcare Network

1


--------------------------------------------------------------------------------


5501 Old York Road, Korman 100
Philadelphia, PA 19141

AEHN Tax ID number is 23-2290323

ARTICLE IV – INTELLECTUAL PROPERTY RIGHTS

A.                     Linguagen shall have worldwide right, title and interest
in and to any and all inventions, original works of authorship, findings,
conclusions, data, discoveries, developments, concepts, improvements, trade
secrets, techniques, processes and know-how, whether or not patentable or
registrable under patent, copyright or similar laws, that AEHN (through its
employees) may solely or jointly conceive, develop or reduce to practice, or
cause to be conceived, developed or reduced to practice, in the performance of
the Services (collectively, the “Inventions”), including any and all moral
rights and intellectual property rights inherent therein and appurtenant
thereto, including, but not limited to, all patent rights, copyrights,
trademarks, know-how and trade secrets and the rights to apply for the same
(collectively, “Intellectual Property Rights”.

B.                       Upon the request and at the expense of Linguagen, AEHN
shall execute and deliver any and all instruments and documents and take such
other acts as may be necessary or desirable to document the assignment and
transfer described in Paragraph A of Article IV herein or to enable Linguagen to
secure its rights in the Inventions and Intellectual Property Rights relating
thereto in any and all jurisdictions, or to apply for, prosecute and enforce
Intellectual Property Rights in any and all jurisdictions with respect to any
Inventions or to obtain any extension, validation, re-issue, continuance or
renewal of any such Intellectual Property Right. Without limiting the foregoing,
AEHN shall disclose to Linguagen all pertinent information and data with respect
thereto and shall execute all applications, specifications, oaths and all other
instruments which Linguagen deems necessary in order to apply for and obtain
such rights and in order to assign and convey to Linguagen the sole and
exclusive right, title and interest in and to such Inventions and any
Intellectual Property Rights relating thereto. If Linguagen is unable for any
other reason to secure AEHN’s signature to apply for or to pursue any
application for any United States or foreign patent, trademark, copyright or
other registration covering Inventions assigned to Linguagen hereunder, then
AEHN hereby irrevocably designates and appoints Linguagen and its duly
authorized officers and agents as AEHN’s agent and attorney in fact, to act for
and in AEHN’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or trademark, copyright or other registrations thereon with the
same legal force and effect as if executed by AEHN.

ARTICLE V – ADMINISTRATIVE PERSONNEL

The contract administrator for AEHN is Mary Klein and the technical
administrator for AEHN is Dan Lyons. The above personnel at AEHN can be
contacted at (215) 456-7215. The technical and contract administrator for
Linguagen is Heather Kaminski, who can he contacted at (609)-860-1500.

2


--------------------------------------------------------------------------------


ARTICLE VI – TERMINATION

Either party may terminate this Agreement upon thirty (30) days written
notification to the other party.

A.                     In the event of termination by Linguagen, AEHN will be
reimbursed for any non- cancelable obligations properly and reasonably incurred
prior to the date of notice of termination

B.                       In the event of early termination without “cause” by
AEHN, AEHN will provide general cooperation and assistance in the transfer of
all animals housed at AEHN’s Facility and shall reimburse Linguagen for all
reasonable costs associated with such transfer. For purposes of clarity “cause”
shall mean Linguagen’s failure to perform any of the following obligations: (a)
to make payments of any undisputed amount due under the terms of this agreement
within thirty (30) days of receipt of the proper invoice, (b) to comply with the
Guide for the Care of Use of Laboratory Animals included in the Animal Use
Protocol attached hereto as Exhibit B, (c) to comply with AEHN’s attending
veterinarian orders and/or instructions, or (d) to properly monitor Linguagen
personnel at the Facility for any condition or behavior which might reasonably
and adversely affect the working environment at the Facility, or (e) to replace
disruptive or offending Linguagen personnel from the Facility upon the
reasonable request of AEHN.

ARTICLE VII – INDEMNIFICATION

A.                     Linguagen shall defend, indemnify and hold harmless AEHN,
its trustees, officers, agents, and employees from any and all liabilities, loss
or damages, costs, judgments, claims, actions or suits (“Claims”) arising out of
or in connection with the activities carried out pursuant to this Agreement.
Notwithstanding the foregoing, Linguagen shall not be obligated to indemnify for
any Claim where (a) such Claim is caused by gross negligence or willful
malfeasance of AEHN, its IACUC, trustees, officers, agents, or employees, (b)
Linguagen is not promptly notified of such Claim, (c) Linguagen does not have
sole control over the defense and settlement of such Claim, or (d) Linguagen
does not have the right to select defense counsel and to direct the defense or
settlement of such Claim.

B.                       AEHN shall defend, indemnify and hold harmless
Linguagen, its, officers, board members, agents, and employees from any and all
Claims arising from (a) a material breach of this Agreement by AEHN, or any
other trustee, officer, agent, or employee of AEHN, or (b) gross negligence or
intentional misconduct on the part of AEHN or any trustee, officer, agent or
employee of AEHN. Notwithstanding the foregoing, AEHN shall not be obligated to
indemnify for any Claim where (a) such Claim is caused by gross negligence or
willful malfeasance of Linguagen, its officers, agents, or employees, (b) AEHN
is not promptly notified of such Claim, (c) AEHN does not have sole control over
the defense and settlement of such Claim, or (d) AEHN does not have the right to

3


--------------------------------------------------------------------------------


select defense counsel and to direct the defense or settlement of such Claim.

C.                       The indemnifying party shall provide a diligent defense
against or settlement of any claims brought or actions filed with respect to the
subject of the indemnity contained herein, whether such claims or actions are
rightfully or wrongfully brought or filed. The indemnifying party shall have the
right to settle Claims at its sole expense, provided, that the indemnifying
party may not settle a claim without the written consent of the indemnified
party, which consent shall not be unreasonably withheld or delayed.

D.                      The indemnitee shall cooperate with indemnifying party
and its legal representatives in the investigation and defense of any Claim
under this Agreement. In the event a Claim is asserted, the indemnitee shall
have the right to select and to obtain representation by separate legal counsel.
If the indemnitee exercises such right, all costs and expenses incurred by
indemnitee for such separate counsel shall be borne solely by the indemnitee.

ARTICLE VIII – USE OF NAMES

AEHN and Linguagen will obtain prior written permission from each other before
using the name, symbols and/or marks of the other in any form of publicity in
connection with the Agreement. Notwithstanding the foregoing, such written
approval shall not be required for disclosure (a) by either party of the
existence of this Agreement, (b) Linguagen’s use of the name, symbols and/or
marks of AEHN as the operative site where the Protocol was performed, or (c) as
required by law.

ARTICLE IX – ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties regarding
the subject matter herein. Any changes to this Agreement shall be made in
writing and must be signed by authorized representatives or designees of each
party. No waiver of any rights under this Agreement shall be effective unless in
writing signed by the party to be charged. A waiver of a breach or violation of
any provision of this Agreement will not constitute or be construed as a waiver
of any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.

ARTICLE X – MISCELLANEOUS

A.                     All notices and other communications required or
permitted hereunder shall be in writing and deemed to have been given when hand
delivered, sent by facsimile or mailed by registered or certified mail or
overnight courier with tracking capabilities, as follows or as a party may
otherwise notify to the other in accordance with this Section 5.2 (provided,
that such notice of change of address or recipient shall be deemed given only
when received at the address listed below.

B.                       This Agreement shall be governed and interpreted in
accordance with the law of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws

4


--------------------------------------------------------------------------------


provisions. The parties agree that any dispute or controversy arising out of or
relating to any interpretation, construction, performance or breach of this
Agreement may be brought in the United States District Court in Pennsylvania, or
if such court does not accept jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in the Commonwealth of Pennsylvania.

C.                       If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

D.                      This Agreement may be executed in two counterparts and
by facsimile, each of which shall be deemed to be an original as against any
party whose signature appears thereon, but both of which together shall
constitute but one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the 30
day of September, 2005.

LINGUAGEN CORP
2005 Eastpark Boulevard
Cranbury, NJ 08512-3515

 

ALBERT EINSTEIN
HEALTHCARE NETWORK
Office for Research and Technology
5501 Old York Road, Korman 100
Philadelphia, PA 19141

 

/s/ Scott Horvitz

 

 

/s/ Mary Klein

 

Scott Horvitz
Chief Financial Officer

 

Mary Klein, PhD
Director, Office of Research and
Technology Development

 

9.30.05

 

 

10/6/05

 

Date

 

Date

 

Approved

Illegible

 

Finance

9/30/05

 

Legal

Illegible

 

 

1


--------------------------------------------------------------------------------


Exhibit A
Animal Use Protocol

Albert Einstein Healthcare Network

Animal Care Committee

ANIMAL USE PROTOCOL APPLICATION

A.                       Administrative Information

1.                         INDICATE YOUR SELECTION BY CHECKING ALL THAT ARE
APPROPRIATE.

x

 

New:

o

 

Renewal:

o

 

Revision:

o

 

Pilot Study:

o

 

Other:

 

2.                         PROTOCOL TITLE:                          Lickometer
Taste Testing in Mice

3.                         PRINCIPAL INVESTIGATOR(S):                        
Kyle Palmer, PhD

4.                         PHONE:                       609-860-1500 x226

5.                         BEEPER:                   609-858-8797

6.                         E-MAIL:                      
kyle.palmer@linguagen.com

7.                         DEPARTMENT/LOCATION: :  Linguagen Corp.

8.                         DEPARTMENT CHAIRPERSON:

9.                         TECHNICIAN(S)/CO-INVESTIGATOR(S)DEPT.(S)          
TITLE(S)            PHONE

Heather Kaminski, Senior Research Associate     609-860-1500 x 216

10.                  CONTACT PERSON (S) FOR AFTER NORMAL WORKING HOURS: List
name(s) to contact in the event there is a need to reach a protocol participant
for animal care problems that occur after normal working hours or when the
Principal Investigator is not available. Heather Kaminski. 908-578-6859

B.                       PROJECT DESCRIPTION

1.                         START DATE:                       October 2005

2.                         FINISH DATE:                        October 2008

1


--------------------------------------------------------------------------------


3.                         PURPOSE: To ascertain difference in taste preference
of solutions containing either a standard tastant or a novel compound tastant in
mice.

4.                         ABSTRACT: In order to determine taste preference in
mice we will be using a behavioral study known as a lickometer test. This test
will allow us to determine if there is an aversion to a liquid substance based
on the taste of the animal. We want to use this assay in order to determine if a
substance can be used to alleviate an aversive bitter taste to mice. These
substances will be important because they can potentially be used to modify
bitter taste in human which can help patients comply with oral regimens

5.                         LAYMAN’S PARAGRAPH: Humans have an aversion to bitter
taste which is beneficial in avoiding toxic compounds. However, when prescribing
oral suspension of drugs, especially in pediatric and geriatric patients,
aversion the the bitterness of the drugs leads to a lack of compliance. In order
to monitor substance which may block bitter taste we will be using mice to
measure aversion. This aversion is measured through a behavioral apparatus
called a lickometer. The lickometer is a modified mouse cage which allows a
mouse to “taste” a small amount of liquid during a short period of time. The
number of licks or tastes the mouse takes is recorded by computer. This number
is then used in comparison to a nonbitter compound, usually water, to determine
if the compound does not taste well to the animal. In this manner one can add
additional compounds to bitter ones to monitor any effect they may have in
alleviating the aversive taste to mice.

6.                         DESCRIBE METHODS AND PROCEDURES SPECIFIC TO THE
ANIMAL USE IN THE PROTOCOL: Mice will be tested in an automated lickometer
referred to as the ‘Davis Rig’ (DiLog Instruments, Tallahassee, FL) The Davis
Rig allows presentation of up to 16 different taste stimuli within a single
behavioral session, with duration and order of stimuli presentation at control
of technician. The test chamber is a rectangular cage made of plastic with a
wire mesh floor. An opening in the center of the front wall gives animals access
to a sipper tube that contains a taste solution. Fluid access is controlled by a
computer operated shutter. The amount of licks will be monitored for each
session using a high frequency AC contact circuit. Mice will be water deprived
ON (~15 hours) prior to the initial test session of the week. Mice will have
access to water ad libitum in their own cages except during the initial ON
restriction. The first session will allow mice to learn that water is available
to them through the sipper tube by exposing the animal to the open sipper tube
containing distilled water for 20 minutes. The next session will allow the mouse
to learn brief-access trials. The same distilled water will be used in this
trial but instead of 20 minutes the animal will be exposed to 15 second
intervals of open shutter until 30 trials were reached. Testing will occur over
the next three days in three identical sessions. The 30 trials will now be
broken into 5 blocks of 6 trials each where each of the 6 trials contains a
different tastant solution. Mice will be kept in the rigs no more then 30
minutes per trial. Number of licks again will be monitored and compared to a set
of standard compounds including quinine, ranitidine, and cyclohexamide. Mice
will be weighed periodically to monitor weight loss and mice losing more then
20% body weight will be removed from testing. After a 5 day test mice will be
given a rest period before another test begins.

2


--------------------------------------------------------------------------------


C.                       ANIMAL SELECTION

1.                         SPECIES:               Mus musculus

2.                         STRAIN:                   C57/BI6

3.                         SEX:     F/M

4.                         AGE AND/OR WEIGHT RANGE:                            
18-20g

5.                         SOURCE: Taconic
PLEASE JUSTIFY THE SELECTION OF A VENDOR NOT ON THE LIST:

6.                         JUSTIFY THE USE OF LIVING ANIMALS: The complexity of
the processes being study cannot be duplicated or modeled in simpler systems.

7.                         JUSTIFY THE APPROPRIATENESS OF THE SPECIES SELECTED
FOR THE STUDY: This species provides a good model for duplicating the human
response to aversive bitter tastes.

8.                         TOTAL NUMBER OF ANIMALS TO BE USED IN THIS
PROTOCOL:   120

9.                         RATIONALE FOR DETERMINING THE NUMBER OF ANIMALS
NEEDED: We will use 4 groups of ten animals each. Group 1 will have water and
compound A. Group 2 will have water and drug B. Group 3 will have x and standard
A. Group 4 will be controls (water and no drugs). Data will be compared using a
Student’s “T” test. From previous experiments, we estimate that ten will be an
adequate group size to show significant results. Each of the 4 groups can be
used for 3 (1 week) studies.

D.                       PRE-ANESTHESIA / ANESTHESIA / SEDATIVES / ANALGESICS

1.                          If Sedation, analgesics, tranquilizers. and /or
anesthesia is (are) used, please Identify below. (see appendices for
recommendations)

a.

PRE-ANESTHETIC OR
SEDATIVE AGENT

 

DOSE

 

ROUTE

 

VOLUME

 

FREQUENCY
OF DOSING

 

DURATION OF
TREATMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

b.

ANESTHETIC DRUG

 

INITIAL
DOSE

 

SUPPLEMENT
DOSE

 

ROUTE

 

EXPECTED TIME UNDER
ANESTHESIA

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


c.

1.               POST-ANALGESIC
OR SEDATIVE
AGENT

 

DOSE

 

ROUTE

 

VOLUME

 

FREQUENCY
OF DOSING

 

DURATION OF
TREATMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

2.                         ANESTHESIA MONITORING (check all techniques that will
be used for assessing adequate anesthesia level. Also indicate the frequency of
monitoring.

o

 

Response to toe/skin pinch - frequency:

o

 

Palpebral/corneal reflex - frequency:

o

 

Assessment of jaw and/or skeletal muscle tone - frequency:

o

 

Monitoring of physiological response:

 

 

Instrumentation for heart rate monitoring: (Name device)

 

 

Instrumentation for blood pressure monitoring: (Name device.)

 

 

o    Other: Explain:

 

E.                         EUTHANASIA

1.                        METHOD OF EUTHANASIA (See recommended methods of
euthanasia in the appendices.)

o                     Overdose of anesthetic:

Identify Anesthetic

 

Approximate Amount

 

Route

 

 

 

 

 

 

 

   

 

 

 

 

 

 

o                     Cervical dislocation with anesthesia or sedation:

Identify Anesthetic

 

Approximate Amount

 

Route

 



 

 

 

 

 

   

 

 

 

 

 

 

o                     Cervical dislocation without anesthesia or sedation:

o                     Exsanguination under anesthesia or sedation:

Identify Anesthetic

 

Approximate Amount

 

Route

 



 

 

 

 

 

   

 

 

 

 

 

 

x                   CO2 chamber

o                     Other:

o                     If the animals are not euthanized at the END of the study,
what will happen to them?

4


--------------------------------------------------------------------------------


2.                        STUDY END POINT FOR ANIMALS (SELECT ALL THAT APPLY):

Experimental endpoint criteria must be specified.

o

 

Euthanized per protocol without treatment or experimentation.

o

 

Euthanized per protocol after defined period of time (days/months)

 

 

Define period:

x                   Euthanized per protocol after completion of the experimental
protocol.

o

 

Euthanized per protocol at development of specific signs.

 

 

Explain:

o

 

Euthanized per protocol when moribund.

o

 

The animal may die as a result of the experimental treatment.

 

 

Explain why this is necessary:

 

F.                         RESTRAINT / DEPRIVATION

1.                         RESTRAINTS: Describe any proposed restraint (other
than short-term hand-held restraint) to be used on awake animals.

x NO - Prolonged restraint will not be used.

o YES - Prolonged restraint will be used.

a.                          Justification:

b.                          Description:

c.                          Duration: State the duration of the restraint
including the length, frequency and rest periods between restraint periods

d.                          Conditioning and monitoring: Describe steps to be
taken to condition the animals to the restraining device and assure the comfort
and well being of the animals.

2.                         DEPRIVATION (Food or water restriction)

o NO - Food or water deprivation will not take place.

x YES - Food or water deprivation will take place.

e.                          Justification:                                 in
order for the animals to adopt proper behavior in the lickometers a motivation
is needed. The motivation in this case is thirst. The motivation is not possible
without the deprivation.

f.                            Description:   Mice will be water deprived ON (~15
hours) prior to the initial test session of the week. The first session will
allow mice to learn that water is available to them through the sipper tube by
exposing the animal to the open sipper tube containing distilled water for 20
minutes.

g.                         Duration: 24 hour before study

h.                         Conditioning and monitoring: The animals will be
monitored for signs of dehydration,

5


--------------------------------------------------------------------------------


such as weight loss. Mice losing more then 20% of body weight will be removed
from the study.

G.                       PAIN/DISTRESS

1.                         CATEGORY OF RESEARCH: The investigator should check
the appropriate category(ies) of experimentation and the number of animals used
in each.

x                   A: Number of animals:    120     

The research involves either no pain or potentially involves momentary, slight
pain, discomfort or distress, includes simple invasive procedures (e.g.,
injection, blood sampling), collection of tissues preceded by standard
euthanasia, behavioral testing without stress.

o                     B: Number of animals:         

The research potentially involves minor short-term pain, discomfort or distress
which will be treated with appropriate anesthetics/analgesics. Includes terminal
anesthetic surgery, minor survival surgery with anesthesia and without
significant postoperative pain (e.g., biopsy) and/or implantation of minor
chronic catheters (e.g., femoral arterial and venous catheters, flow probes,
etc.) and/or short-term physical restraint (<60 minutes) of awake animals and/or
induction of minor behavioral stress.

o                     C: Number of animals:         

The research involves procedures potentially inducing moderate pain, discomfort
or distress which will be treated with appropriate anesthetics/analgesics and/or
chronic maintenance of animals with a disease/functional deficit, includes major
survival surgery with anesthesia (e.g., orthopedic surgery on major skeletal
components, bowel resection, cardiac surgery, adrenalectomy) and/or inducement
of a functional deficit (e.g., non-painful tumor inducement, inflammation
induced by adjuvants, inducement of glaucoma, heart failure inducement), and/or
physical restraint (>60 minutes) of awake animals and/or induction of more than
minor behavioral stress.

o                     D: Number of animals:         

The research potentially involves pain, discomfort or distress (greater than
that attending routine injection) which cannot/will not be alleviated through
the administration of appropriate anesthetic, analgesic or tranquilizer drugs.
Examples include pain research, radiation testing, toxicity testing and
carcinogenesis experiments where animals become moribund.

In order for a protocol to qualify as category A, B or C, appropriate
anesthetics or analgesics must be used if the animal will experience more than
momentary slight pain. Momentary slight pain is defined as pain no greater than
the level and duration of pain attending a routine injection. Alternately, the
animal must be immediately euthanized upon evidence of such pain or the protocol
is classified as category D.

H.                       REGULATORY QUESTIONS

1.                         THE ANIMAL WELFARE ACT’S “DUPLICATE EXPERIMENTS”
QUESTION

a.                          Describe the methods that were used to assure the
Animal Care Committee that the animal activities in this protocol do not
unnecessarily duplicate previous experiments.

Medline search describes similar methos but the use of novel compounds and the
direct application of these methods for taste research is novel. Search was
conducted on 08/29/05

6


--------------------------------------------------------------------------------


b.                         Indicate resources / scientific literature used:

x

 

MEDLINE

 

(inclusive dates  Nov 1980 -August 2005  )

o

 

INDEX MEDICUS

 

(inclusive dates                    )

o

 

AGRICOLA

 

(inclusive dates                    )

o

 

EMBASE

 

(inclusive dates                    )

o

 

CURRENT RESEARCH INFORMATION SERVICE  (inclusive dates                    )

o

 

Animal Welfare Information Center (see appendices)

o

 

Peer review by:

o

 

Consultation with an expert in the area of investigation (briefly describe;
name, position, etc.

o

 

Other:

c.                         Key words used in the search for alternatives:   
Lickometer, mice, taste testing

2.                         THE ANIMAL WELFARE ACT’S “ALTERNATIVE” QUESTION
ALTERNATIVES TO POTENTIALLY PAINFUL PROCEDURES:

a.                         Describe the methods that were used to assure the ACC
that the Principal Investigator considered alternatives to procedures that may
cause more than momentary or slight pain or distress to the animals. Provide a
written narrative description of the methods and resources.                   No
painful methods are being used

 

 

b.                         Indicate resources / scientific literature used:

o

 

MEDLINE

 

(inclusive dates                    )

o

 

INDEX MEDICUS

 

(inclusive dates                    )

o

 

AGRICOLA

 

(inclusive dates                    )

o

 

EMBASE

 

(inclusive dates                    )

o

 

CURRENT RESEARCH INFORMATION SERVICE (inclusive dates                    )

o

 

Animal Welfare Information Center (see appendices)

o

 

Peer review by:

o

 

Consultation with an expert in the area of investigation (briefly describe;
name, position, etc.

o

 

Other:

 

c.                         Keywords used in the search for alternatives.:

7


--------------------------------------------------------------------------------


I.                            OTHER

1.                         Do any of the proposed procedures involve the use of
Biohazardous materials?

x                        NO - BIOHAZARDOUS materials will not be used in or
disposed of by CAF.

o                          YES - BIOHAZARDOUS materials will be used.
(“Application for the Use of Biohazardous
    Materials and Animals” must be submitted with the Animal Use Protocol):

o                          Laser Use (Laser Task Force)

o                       Radioisotopes (Radiation Safety Committee)

o                       Carcinogens, Teratogens, Mutagens, Chemicals

o                       Transmissible/Infectious Agents/Organisms

o                       Recombinant DNA

o                       Other:

2.                         Will tumor cells, tissue, sera or other biologies
from either animal or human sources be used in or on animal as part of the
protocol?

x                     NO

o                       YES

a.                         Please describe precautions that should be observed
with materials or with live/dead animals.

b.                        Describe the tests used to check the tissues and cells
for inadvertent contamination by viruses or mycoplasma.

3.                         ANTIBODY PRODUCTION

o                     Polyclonal antibodies:

o                     Monoclonal antibodies:

o                      Adjuvants used.

Adjuvant                        (If Freund’s Complete Adjuvant is used, See ACC
guidelines)
Route of administration:
Amount injected:
Site preparation:

4.                         TRANSGENIC MICE

Will transgenic mice be used?

o                     NO

o                     YES                                              Source:
                     

Health status: (Describe the tests used to check the animals for inadvertent
contamination by viruses or mycoplasma.)

5.                         Will animals be transported to or through patient
care areas? (This includes hallways in Korman Research Pavilion.)

x                    NO

o                      YES                                             
Identify:

Need:

Measures used to protect patients and hospital staff from possible allergic or
emotional reactions:

Describe route and methods used to move/hide animals from view:

8


--------------------------------------------------------------------------------


6.                         Will there be a need to house animals outside of the
animal facility for more than 12 hours?

x                    NO

o                      YES           Room Number                 Building
               

Please provide justification:

Describe precautions used to prevent contamination of the area by the animals
(e.g., smells, dander) and procedures to assure that the animals are maintained
in a humane manner.

J.                         PERSONNEL QUALIFICATIONS / INFORMATION

Attach forms:

Principal Investigator Qualifications in Animal Care and Use

 

Attached: x

Support Personnel Qualifications in Animal Care and Use

 

Attached: x

 

Do you foresee any potential safety concerns beyond the normal possibility of
animal bites, animal scratches, zoonoses, and allergens when accomplishing this
protocol?

x                    NO

o                      YES

What are those concerns and what precautions will be taken?

K.                       ASSURANCE STATEMENTS AND SIGNATURES

“I accept and will conform to all federal and state laws and guidelines and all
institutional policies and procedures concerning the care and use of animals in
research, teaching, and testing. I understand that I have a responsibility to
notify the Animal Care Committee in writing of any substantive changes in the
proposed project, changes in personnel assigned to work under this application,
or in the number of animals or the species to be used, prior to proceeding with
any animal use in such modified projects.

/s/ Illegible

 

Signature of Principal Investigator:

 

The information provided in the Animal Use Protocol form accurately reflects the
nature of the activities proposed.

/s/ Illegible

9/26/05

Signature of Department Chair

 

9


--------------------------------------------------------------------------------


Only one copy of this page should submitted to the ACC committee coordinator.
This funding source information should not be included in the copies for
distribution to the ACC.

L.                        FUNDING SOURCES:

1.                         EXTERNAL FUNDING

a.                         Please provide name of the source Linguagen
Corporation

It is important that researchers who are applying for PHS funds read Pages
17-18, “Vertebrate Animals”, of the grant application package and complete
Section 2F. You may call the ORTD office at 456-7217 if you have questions or
need additional information.

b.                         Grant Title:

c.                         Amount of grant or contract:

d.                         Does the award Include administrative

o                     NO

o                     YES, please give dollar amount:

e.                         Does the agency to which you are applying for fund
require an institution approved animal use protocol?

o                     NO

o                     YES

2.                         INTERNAL FUNDING

x                   NO

o                     YES:

o           Department:

o           AESG:

o           Other

Most, but not all, granting agencies allow to apply for a grant before the
animal use protocol has been approved. If your protocol has been submitted, but
is not yet approved, indicate to the granting agency that the protocol is
“pending”. NIH and NSF normally allow sixty days for approval after the deadline
date for the grant. If no approval from the ACC follows within sixty days of the
deadline date for the grant application, the agency will normally discard your
grant application.

Some funding agencies (such as American Heart Association) require that the
protocol be approved before the grant is submitted. Investigators are
responsible for knowing the requirements of their particular agency.

10


--------------------------------------------------------------------------------


EXHIBIT B
Animal Use Protocol Application Instructions

Albert Einstein Healthcare Network
Animal Care Committee
ANIMAL USE PROTOCOL APPLICATION INSTRUCTIONS (to be used with the
application form)

 

1.                         Regulating and Accrediting Agencies

2.                         AEHN Animal Care Committee Responsibility

3.                         Annual Review Process

4.                         Guidelines/Instructions for completing the Animal Use
Protocol Application

A.                      ADMINISTRATIVE INFORMATION

B.                      PROJECT DESCRIPTION

C.                      ANIMAL SELECTION

D.                      PRE-ANESTHESIA / ANESTHESIA / SEDATIVES / ANALGESICS

E.                        EUTHANASIA

F.                        RESTRAINT / DEPRIVATION

G.                      PAIN / DISTRESS

H.                      REGULATORY QUESTIONS

I.                           OTHER

J.                        SIGNATURE STATEMENTS

K.                      PERSONNEL QUALIFICATIONS / INFORMATION

L.                       FUNDING (only need to furnish one copy for the Office
for Research and Technology
Development)

M.                    APPENDICES

1.                         Regulating and Accrediting Agencies

A.                       Animal Welfare Act - Federal regulations under the
Animal Welfare Act mandate registration with the United States Department of
Agriculture, Animal and Plant Health Inspection Service, Regulatory Enforcement
and Animal Care, Animal Care Division. AEHN is registered as a Class “R”,
Registered Research Facility and as such is subject to the Animal Welfare Act
regulations including unscheduled inspections by the United States Department of
Agriculture.

B.                       Health Research Extension Act of 1985 - Under the
requirements of the Health Research Extension Act of 1985, AEHN as a recipient
of Public Health Service funding is registered with the Public Health Service,
Department of Health and Human Services, Office for Protection from Research
Risks (OPRR), National Institutes of Health and is subject to its rules and
regulations. As required by the Public Health Services (PHS), Policy on Humane
Care and Use of Laboratory Animals, AEHN must provide an acceptable written
Animal Welfare Assurance to OPRR. Our Assurance states we will follow the
recommendations in the Guide for the Care and Use of Laboratory Animals.

C.                       Association for Assessment and Accreditation of
Laboratory Animal Care (AAALAC) - AEHN’s accreditation provides an independent,
rigorous assessment of our Animal Care and Use Program. Maintenance of AAALAC
accreditation is affirmation of the animal program’s accountability and its
efforts to promote ethical practices in the care in the use of animals. Many
granting organizations strongly recommend an accredited animal program.
Government agencies regard AAALAC accreditation as evidence of program
excellence and compliance with all policies and regulations.


--------------------------------------------------------------------------------


2.                         Albert Einstein Medical Center Animal Care Committee
Responsibility

All research and training involving the use of animals must have an approved
Animal Use Protocol on file with the Office for Research and Technology
Development. Animal Use Protocols are reviewed by an appointed Animal Care
Committee (ACC). The ACC is appointed by the Vice President and General Director
of AEHN as proscribed by the Animal Welfare Act and the PHS policy. The ACC
includes: scientists experienced in animal research, non-scientists, one member
not affiliated with AEMC, and a veterinarian experienced in laboratory animals.

The ACC is also proscribed by the Animal Welfare Act and the PHS policy to
conduct semi-annual reviews of the Animal Care Program, inspections of the
animal facilities, and animal use areas. The Animal Use Protocols and the Animal
Care Committee minutes are subject to review by United States Department of
Agriculture inspectors, AEHN’s accrediting agency (Association for Assessment
and Accreditation of Laboratory Animal Care) site visitors, officials from
granting agencies (e.g., NIH) and authorized Office for Protection from Research
Risks other Public Health Service (PHS) representatives. The ACC also
investigates reported concerns regarding the humane care and use of animals at
the AEHN.

3.                         Annual Review Process

Animal Use Protocols that have been approved by the ACC are reviewed annually.
The review process will proceed as follows:

1.                          An annual review notice and form is sent out to the
Principal Investigator approximately two weeks prior to the protocol anniversary
date. The ACC will request the following: a notice of any substantial changes to
the original protocol, a progress summary, notice of completion, or a reason for
not completing the protocol. The annual review form should be returned within
two weeks. If the annual review form is received within that time and approved
by the Committee, an approval letter is sent to the Investigator. If more
information is required, the Investigator will be notified.

2.                          A second notice is sent out if the annual review
form has not been returned within two weeks. The due date for this notice is
also two weeks.

3.                          Final notice is sent out with a two week due date.
This allows the Investigator a total of six weeks in which to respond to the
request for an annual review.

4.                          If no response to the final notice is received
within two weeks, the protocol is inactivated and the Investigator is notified.
Animals can no longer be ordered or housed under this protocol. Animals being
housed in the Facility under the inactivated protocol must be disposed of within
two weeks.

5.                          A new protocol form must be submitted if the
Investigator decides to resume work on an inactivated protocol.

6.                          If you have any questions or concerns, address them
to the ACC Coordinator at 215-456-7217.

7.                          After three years, you will be requested to update
your protocol by submitting a new form. The notification process is the same as
the one outlined above.

PI’s who use animals in their laboratories should expect visits by a
subcommittee of the ACC at approximately six month intervals. In addition to
looking at the facilities during the laboratory visits, the ACC members will
observe animal procedures, if in progress, discuss animal use


--------------------------------------------------------------------------------


procedures described in the applicable protocol(s) with the research staff,
inspect drugs and materials intended for in vivo use, and inspect research
animal records

4.                         Guidelines/Instructions for completing the Animal Use
Protocol Application.

1.                          Animal Use Protocols must be submitted to the Office
for Research and Technology Development (ORTD) for distribution to the members
of the ACC. The ACC is scheduled to meet on the second Monday of the month.
Completed Animal Use Protocol forms must be received by ORTD ten working days
prior to the meeting. The ORTD is located in the Korman Research Pavilion, Room
100 (ext. 6-7217). The ACC Coordinator serves as the point of contact for
information regarding the ACC.

2.                          The Animal Use Protocol form must be typed. Submit
eight copies of the completed Animal Use Protocol. Please make sure all
abbreviations are clarified. The application is available on diskette.

3.                          It will be necessary for the Principal Investigator
or an appropriate substitute to attend the ACC meeting to present a brief
summary and to clarify points in the Animal Use Protocol.

4.                          Separate Animal Use Protocol forms must be completed
for each animal use procedure and for each species.

5.                          The Animal Welfare Act requires the ACC to verify
the qualifications of those who are involved in the animal use of the research.
To fulfill this responsibility the Animal Care Committee asks that a record of
animal use experience, training, and intended training of all personnel be
included with each Animal Use Protocol. Please use the following forms and
attach them to the protocol:

Principal Investigator Qualifications in Animal Care and Use form

Support Personnel Qualifications in Animal Care and Use form

6.                          The institutional attending veterinarian and the
AEMC’s Central Animal Facility staff (ext. .6-7159) will assist investigators in
completing the Animal Use Protocol forms, train personnel, and conduct
procedures described in the protocol.

7.                          Investigators needing to make modifications (e.g.,
small increases in number of animals, change of anesthesia, adding personnel) to
their approved Animal Use Protocol can submit a brief addendum to the ACC.
Please use the Request to Modify an Approved Animal Use Protocol form.

8.                          The Animal Care Committee will send written notice
of approval, approval with modifications, disapproval or disapproval with
suggestions to allow approval. An ACC approved Animal Use Protocol will be
assigned a number. Animals can not be used without an approved Animal Use
Protocol.

A.                       Administrative Information

1.                                                            INDICATE YOUR
SELECTION BY CHECKING ALL THAT ARE APPROPRIATE.

o                      New: The research or training protocol has not been
reviewed and/or approved previously.

o                      Renewal: This research or training protocol was approved
previously by ACC, but is approaching the end of its 3 year approval period.
Provide the previously approved Animal Protocol Use number.

o                      Revision: A resubmitted modified tabled protocol.

o                      Pilot Study:


--------------------------------------------------------------------------------


o                       Other:

2.                         PROTOCOL TITLE: Self-explanatory.

3.                         PRINCIPAL INVESTIGATOR(S): The person with overall
responsibility for the animal care and use activities, the personnel involved
with the animal procedures and charges incurred by the animal facility.

4.                         PHONE: Self-explanatory.

5.                         BEEPER: Self-explanatory.

6.                         E-MAIL: Self-explanatory.

7.                         DEPARTMENT/LOCATION: Self-explanatory.

8.                         DEPARTMENT CHAIRPERSON: Self-explanatory

9.                         TECHNICIAN(S)/CO-INVESTIGATOR(S)
DEPT.(S)                                                                 
TITLE(S)                                                    PHONE

List all personnel involved in the live animal-related activities of the
protocol. Also complete a “Qualifications in
   Animal Care and Use” form for each individual listed.

10.                  CONTACT PERSON (S) FOR AFTER NORMAL WORKING HOURS: List
name(s) to contact in the event there is a need to reach a protocol participant
for animal care problems that occur after normal working hours or when the
Principal Investigator is not available.

B.                       PROJECT DESCRIPTION

1.                         START DATE: Self-explanatory

2.                         FINISH DATE: Self-explanatory - An approved Animal
Use Protocol has a three year life.

3.                         PURPOSE: What are the specific scientific objectives
(aims) of the research?

4.                         ABSTRACT: The abstract should state the purpose of
the study, objectives, and describe the basic procedures or techniques. The
abstract should be written in terms understandable by a non-scientist.

5.                         LAYMAN’S PARAGRAPH: Give a brief overview of the
protocol including potential value to human and animal health, the advancement
of science, or the good of society. The overview must be in terms that
nonscientists and lay members of the committee can understand.

6.                         DESCRIBE METHODS AND PROCEDURES SPECIFIC TO THE
ANIMAL USE IN THE PROTOCOL: (The methods section should be written in terms
understandable by a non-scientist.)

Specifically address the following that apply to your project:

o                       Injections: (Describe the routes, amounts, site
preparation)

o                       Special diets, food, or water treatments: (Describe the
diet or water treatment, any anticipated nutritional deficit, and special
housing needs.)

o                       Blood sampling: (Describe the techniques, volumes,
frequency, and anesthesia.) (see appendices)

o                       Invasive sampling of urine/feces: (Describe the
techniques, volumes, frequency, anesthesia.)

o                       Collection of tissues: (Describe the method of
collection and anesthesia.)

o                       Non-survival surgery: (Describe the procedure, duration,
and anesthesia)

o                       Single survival surgery: (Describe the procedure,
duration, anesthesia, and postoperative care provisions) - Aseptic techniques
must be used on most animals, including rabbits, that undergo major survival
surgery. This technique includes wearing of sterile surgical gloves, gowns,
caps, face masks; use of sterile instruments; and aseptic preparation of
surgical field. Details of the procedure should include how


--------------------------------------------------------------------------------


instruments and materials are sterilized. Survival surgery on rodents does not
require a special facility but should be performed using sterile instruments,
surgical gloves, and aseptic procedure to prevent clinical infections. Include:
the frequency of observations during anesthetic recovery, frequency of
examinations, support therapy, criteria used to assess pain (see appendices),
and administration of pain relieving drugs.

o                      Multiple survival surgeries involving an individual
animal: (Describe the procedures, duration, anesthesia, postoperative care,
provisions for each procedure; explain how surgeries are related.)

o                      Indwelling catheters or implants: (Describe the site(s),
type(s), and maintenance/monitoring procedures.)

o                      Administration of drugs/reagents/cells/etc. (Describe the
agent, route of administration and frequency, anesthesia, anticipated side
effects, and monitoring procedures.)

o                      Antibody production: (Indicate the route of
administration, adjuvant use, frequency, and collection procedures.)

o                      Tumor transplantation: (Describe any anticipated
functional deficit to the animal, monitoring protocol and, endpoints used.)

o                      Toxicity testing: (Describe the procedure, anticipated
side effects, and endpoint)

o                      Behavioral testing without significant restraint or
noxious stimuli: (Describe.)

o                      Behavioral testing with significant restraint or noxious
stimuli: (Describe testing and provide rationale for degree of restraint or
stimulus.)

o                      Procedures involving potential pain where pain-relieving
methods will not be used: (Completely describe procedures.)

o                      Human safety concerns or hazards: (Describe the intended
use of materials which may have possible hazards and means available to ensure
the safety.)

o                      Paralytic Agents: Neuromuscular blocking agents create a
significant animal welfare concern since paralyzed animals are difficult to
monitor for anesthetic effectiveness. Scientific justification for the use of
paralytic agents must be documented. (Describe steps taken to assure that the
animal is under anesthesia or analgesic. List the agent used, dose, route, and
frequency.)

o                      Anticipated animal health changes: (Describe possible
health changes, methods to monitor changes, and contingencies for dealing with
the changes or complications. State the criteria for removing animals from the
study. See appendices: 4,5,6)

o                      Special husbandry: instructions or considerations

C.                       ANIMAL SELECTION

1.              SPECIES: (mouse, rat, rabbit, dog, pig, etc.)

2.              STRAIN: (for rodents and rabbits)

3.              SEX: (male, female, or either)

4.              AGE AND/OR WEIGHT RANGE:

5.              SOURCE: Name of the vendor(s) supplying the animals.

Approved Vendor list on file in the Central Animal Facility (x7159)

PLEASE JUSTIFY THE SELECTION OF A VENDOR NOT ON THE LIST:.

6.              JUSTIFY THE USE OF LIVING ANIMALS: Consider the following:

·                  The complexity of the processes being study cannot be
duplicated or modeled in simpler systems.


--------------------------------------------------------------------------------


·                            There is not enough information known about the
processes being studied to design non-living models.

·                            Preclinical studies or training in living animals
are necessary prior to human testing or use.

1.                         JUSTIFY THE APPROPRIATENESS OF THE SPECIES SELECTED
FOR THE STUDY:

What anatomical, physiological, or other characteristics/factors did you use to
select the species in consideration of the scientific objectives of the
research? Consider the following:

·                            There exists an immense amount of data for this
species allowing comparison ....

·                            The anatomy or physiology of this species is
uniquely suited to the study because ....

·                            This species provides a good model for duplicating
the human ....

·                            This species is the phylogentically lowest that
provides adequate size, tissue, or anatomy for the proposed study.

1.                         TOTAL NUMBER OF ANIMALS TO BE USED IN THIS PROTOCOL:

Estimate the total number of animals needed over the three year life of the
protocol. An account of the number of the animals ordered will be maintained by
the Central Animal Facility. To exceed the approved number, a “Request to Modify
an Animal Use Protocol” must be submitted to the ACC.

9.                         RATIONALE FOR DETERMINING THE NUMBER OF ANIMALS
NEEDED:

Investigators need to provide a clear and logical thought process that explains
why they have selected the specific number of animals that they show on their
protocol. Additionally, the investigator must show that the number is a
reasonable minimum for the scientific goals of the study. Please do not copy the
statements below. The goal is not for investigators to have a “blanket”
statement, acceptable for all situations. The goal is for investigators to
clearly communicate to the ACC their own rationale for choosing particular
numbers.

Example statements:

“We will use 4 groups of twenty animals each. Group 1 will have x and drug A.
Group 2 will have x and drug B. Group 3 will have x and both drugs. Group 4 will
be controls (no x and no drugs). Data will be compared using a Student’s “T”
test. From previous experiments, we estimate that twenty will be an adequate
group size to show significant results.”

“This is a preliminary study to develop and show the feasibility of a new
surgical technique. We estimate that it may require as many as twenty animals
for us to refine our skills technique adequately to give the technique a fair
evaluation.”

“This study involves a very small number of animals (6-10). The variance that
will be associated with this data is unknown. The small number of animals used
in this study will provide us with an estimate of the range and variance of this
data.”

“Based on the PI’s experience using these methods in similar studies, and
reviews of related use in peer reviewed published studies, the number of animals
requested is the minimum necessary to meet the scientific objectives of the
proposed research and to provide scientifically meaningful data.”


--------------------------------------------------------------------------------


D.                       PRE-ANESTHESIA / ANESTHESIA / SEDATIVES / ANALGESICS

1.                         If Sedation, analgesics, tranquilizers, and /or
anesthesia is (are) used, please identify.

(See Appendices for suggested methods). Also, the attending vet is available for
consultation, x7217.

2.                         ANESTHESIA MONITORING (check all techniques that will
be used for assessing adequate anesthesia level. Also indicate the frequency of
monitoring.

o                      Response to toe/skin pinch - frequency:

o                      Palpebral/corneal reflex - frequency:

o                      Assessment of jaw and/or skeletal muscle tone -
frequency:

o                      Monitoring of physiological response:

Instrumentation for heart rate monitoring: (Name device)

Instrumentation for blood pressure monitoring: (Name device.)

o                      Other: Explain:

E.                         EUTHANASIA

Euthanasia means the humane destruction of an animal accomplished by a method
that provides rapid unconsciousness and subsequent death without evidence of
pain or distress, or a method that utilizes anesthesia produced by an agent that
causes painless loss of consciousness and subsequent death.

The Animal Care Committee follows the guidelines established by the American
Veterinary Medical Association Panel (AVMA). Suggested methods are included in
the appendicies. The complete text from the AVMA Panel is available from the CAP
(extension x7159)

1.                        METHOD OF EUTHANASIA (See recommended methods of
euthanasia in the appendices.)

o                       Overdose of anesthetic:

Identify Anesthetic

 

Approximate
Amount

 

Route

 

   

 

 

 

 

 

 

o                       Cervical dislocation with anesthesia or sedation:

Identify Anesthetic

 

Approximate
Amount

 

Route

 

   

 

 

 

 

 

 

o                       Cervical dislocation without anesthesia or sedation:

Justify the reason for not using anesthesia of sedation: The AVMA states “until
additional information is available to better define the nature of the
persistent EEG activity, this technique should be used in research settings only
when scientifically justified by the user and approved by” the ACC.

o                       Exsanguination under anesthesia or sedation:

Identify Anesthetic

 

Approximate
Amount

 

Route

 

   

 

 

 

 

 

 


--------------------------------------------------------------------------------


o                       CO2 chamber

o                       Other:

o                       If the animals are not euthanized at the of the study,
what will happen to them?

2.                        STUDY END POINT FOR ANIMALS (SELECT ALL THAT APPLY):

Experimental endpoint criteria must be specified.

o                       Euthanized per protocol without treatment or
experimentation.

o                       Euthanized per protocol after defined period of time
(days/months)

Define period:

o                       Euthanized per protocol after completion of the
experimental protocol.

o                       Euthanized per protocol at development of specific
signs.

Explain: (see appendices for examples of endpoint criteria)

o                       Euthanized per protocol when moribund.

o                       The animal may die as a result of the experimental
treatment.

Explain why this is necessary:

F.                                                           RESTRAINT /
DEPRIVATION

1.                                                           RESTRAINTS:.
Describe any proposed restraint (other than short-term, hand-held restraint) to
be used on awake animals. Note: Physical restraint procedures should be used on
awake animals only after alternative procedures have been considered and found
to be inadequate. If restraint is necessary, the device must provide the animal
with the greatest opportunity to assume its normal postural adjustments, and the
duration of restraint must be minimized.

o                       NO - Prolong restraint will not be used.

o                       YES - Prolong restraint will be used.

a.                         Justification: Justify the need for restraint.

b.                         Description: Identify or describe the restraint
device.

c.                         Duration: State the duration of the restraint
including the length, frequency, and rest periods between restraint periods

d.                         Conditioning and monitoring: Describe steps to be
taken to condition the animals to the restraining device and assure the comfort
and well being of the animals.

2.                         DEPRIVATION (Food or water restriction)

o                       NO - Food or water deprivation will not take place.

o                       YES - Food or water deprivation will take place.

a.                         Justification:

b.                         Description:

c.                         Duration:

d.                         Conditioning and monitoring:

G.                                                          PAIN / DISTRESS

1.                          CATEGORY OF RESEARCH: The investigator should check
the appropriate category(ies) of experimentation and the number of animals used
in each.

o                      A: Number of animals:


--------------------------------------------------------------------------------


The research involves either no pain or potentially involves momentary, slight
pain, discomfort or distress. Includes simple invasive procedures (e.g.,
injection, blood sampling), collection of tissues preceded by standard
euthanasia, behavioral testing without stress.

o                      B: Number of animals:

The research potentially involves minor short-term pain, discomfort, or distress
which will be treated with appropriate anesthetics/analgesics. Includes terminal
anesthetic surgery, minor survival surgery with anesthesia, and without
significant postoperative pain (e.g., biopsy) and/or implantation of minor
chronic catheters (e.g., femoral arterial and venous catheters, flow probes,
etc.) and/or short-term physical restraint (<60 minutes) of awake animals and/or
induction of minor behavioral stress.

o                      C: Number of animals:

The research involves procedures potentially inducing moderate pain, discomfort,
or distress which will be treated with appropriate anesthetics/analgesics and/or
chronic maintenance of animals with a disease/functional deficit. Includes major
survival surgery with anesthesia (e.g., orthopedic surgery on major skeletal
components, bowel resection, cardiac surgery, adrenalectomy) and/or inducement
of a functional deficit (e.g., non-painful tumor inducement, inflammation
induced by adjuvants, inducement of glaucoma, heart failure inducement), and/or
physical restraint (>60 minutes) of awake animals and/or induction of more than
minor behavioral stress.

o                      D: Number of animals:

The research potentially involves pain, discomfort, or distress (greater than
that attending routine injection) which cannot/will not be alleviated through
the administration of appropriate anesthetic, analgesic or tranquilizer drugs.
Examples include: pain research, radiation testing, toxicity testing and
carcinogenesis experiments where animals become moribund.

In order for a protocol to qualify as category A, B or C, appropriate
anesthetics or analgesics must be used if the animal will experience more than
momentary slight pain. Momentary slight pain is defined as pain no greater than
the level and duration of pain attending a routine injection. Alternately, the
animal must be immediately euthanized upon evidence of such pain or the protocol
is classified as category D.

H.                                                         REGULATORY QUESTIONS

1.                         THE ANIMAL WELFARE ACT’S “DUPLICATE EXPERIMENTS”
QUESTION

According to the Animal Welfare Act, the ACC is required to determine whether a
reasonable good faith effort was made by the principal investigator in
determining that a proposed experiment is not duplicative. The ACC will be held
responsible if it is subsequently determined that an experiment is unnecessarily
duplicative and that a good faith review of available sources would have
indicated as much.

a.                         Describe the methods that were used to assure the
Animal Care Committee that the animal activities in this protocol do not
unnecessarily duplicate previous experiments.


--------------------------------------------------------------------------------


b.                         Indicate resources / scientific literature used:

o

 

MEDLINE

(inclusive dates)

o

 

INDEX MEDICUS

(inclusive dates)

o

 

AGRICOLA

(inclusive dates)

o

 

EMBASE

(inclusive dates)

o

 

CURRENT RESEARCH INFORMATION SERVICE

(inclusive dates)

o

 

Animal Welfare Information Center (see appendices)

o

 

Peer review by:

o

 

Consultation with an expert in the area of investigation (briefly describe;
name, position, etc.

o

 

Other:

c.                         Key words used in the search for alternatives:

2.                         THE ANIMAL WELFARE ACT’S “ALTERNATIVE” QUESTION

ALTERNATIVES TO POTENTIALLY PAINFUL PROCEDURES. The use of procedures
potentially causing more than momentary or slight pain or distress to an animal
even though that pain will be relieved by administration of proper drugs,
requires investigators consider alternative procedures and provide a written
description of the methods and sources used to determine that alternatives were
not available and/or were scientifically unacceptable. Note: In designing the
experiment, the investigator should choose procedures that have the least amount
of potential pain, discomfort, distress, or morbidity in consideration of any
limitations imposed by the objectives of the research. Examples include
reduction of the number of required surgeries, less invasive surgery, use of a
less toxic adjuvant, selection of the earliest possible endpoint. This section
should clearly justify why less potentially painful procedures cannot be used to
achieve the specific objectives of the research. This section must also include
a description of the search strategy used to explore alternatives (e.g.,
databases consulted, key words used). USDA inspectors require a description of
the key words used in the search of alternatives. Investigators should be ready
to present the results of their searches to the ACC, USDA,  and NIH. USDA
inspectors regularly review the ACC’s records.

a.                         Describe the methods that were used to assure the ACC
that the Principal Investigator considered alternatives to procedures that may
cause more than momentary or slight pain or distress to the animals. Provide a
written narrative description of the methods and resources.

b.                         Indicate resources / scientific literature used:

o

 

MEDLINE

(inclusive dates)

o

 

INDEX MEDICUS

(inclusive dates)

o

 

AGRICOLA

(inclusive dates)

o

 

EMBASE

(inclusive dates)

o

 

CURRENT RESEARCH INFORMATION SERVICE (inclusive dates)

o

 

Animal Welfare Information Center (see appendices)

o

 

Peer review by:

o

 

Consultation with an expert in the area of investigation (briefly describe;
name, position, etc.

o

 

Other:

 


--------------------------------------------------------------------------------


c.                          Keywords used in the search for alternatives.

I.                            OTHER

1.                         Do any of the proposed procedures involve the use of
Biohazardous materials?

o                      NO - BIOHAZARDOUS materials will not be used in or
disposed of by CAF.

o                      YES - BIOHAZARDOUS materials will be used. (“Application
for the Use of Biohazardous Materials and Animals” must be submitted with the
Animal Use Protocol):

o                      Laser Use (Laser Task Force)

o                      Radioisotopes (Radiation Safety Committee)

o                      Carcinogens, Teratogens, Mutagens, Chemicals

o                      Transmissible/Infectious Agents/Organisms

o                      Recombinant DNA

o                      Other:

2.                         Will tumor cells, tissue, sera or other biologies
from either animal or human sources be used in or on animal as part of the
protocol?

o                       NO

o                       YES:

a.               Please describe precautions that should be observed with
materials or with live/dead animals.

b.              Describe the tests used to check the tissues and cells for
inadvertent contamination by viruses or mycoplasma.

3.                         ANTIBODY PRODUCTION

o                      Polyclonal antibodies:

o                      Monoclonal antibodies:

o                      Adjuvants used.

Adjuvant (If Freund’s Complete Adjuvant is used, See ACC guidelines)

Route of administration:

Amount injected:

Site preparation:

4.                         TRANSGENIC MICE

Will transgenic mice be used?

o                      NO

o                      YES:                                             Source:

Health status: (Describe the tests used to check the animals for inadvertent
contamination by viruses or mycoplasma.)

5.                         Will animals be transported to or through patient
care areas? (This includes hallways in Korman Research Pavilion.)

o                       NO

o                       YES:                                          Identify:

Need:


--------------------------------------------------------------------------------


Measures used to protect patients and hospital staff from possible allergic or
emotional reactions:

Describe route and methods used to move/hide animals from view:

 

6.                         Will there be a need to house animals outside of the
animal facility for more than 12 hours?

o                       NO

o                       YES                                                Room
Number:                                                          Building:

Please provide justification:

Describe precautions used to prevent contamination of the area by the animals
(e.g., smells, dander) and procedures to assure that the animals are maintained
in a humane manner.

J.                         PERSONNEL QUALIFICATIONS/INFORMATION

Attach forms:

Principal Investigator Qualifications in Animal Care and Use
Support Personnel Qualifications in Animal Care and Use

1.                         Occupational Health

Continuum, Occupational Health Specialists provides occupational health and
workers’ compensation medical services to all employees at AEHN. If an employee
experiences an occupational injury in the animal facility between the hours of
8:30 AM to 4:30 PM, Monday through Friday, they are to notify their supervisor
or call Occupational Health Office at 215-456-9061. Arrangements will be made
for the employee be to transported to an Continuum, Employee Health Office. If
an injury occurs after hours they will be treated at the Emergency Medicine
Department. An employee must have an Incident Report with them for either site.
These Incident Reports are available from the CAF office. Questions regarding
this program can be addressed to Ted Feldman, Program Director for Continuum at
215-533-9424.

Personnel should be instructed to notify their supervisors of potential or known
exposures and of suspected health hazards and illnesses. Employees experiencing
needle sticks or pathogen exposure must seek treatment immediately.

Personal protective equipment e.g., surgical masks, exam gloves, isolation
gowns, is provided in the animal facility. Also, along with the animal restrain
devices and animal handling gloves, animal handling videos and training are
available through the CAF.

K.                       ASSURANCE STATEMENTS AND SIGNATURES

“I accept and will conform to all federal and state laws and guidelines and all
institutional policies and procedures concerning the care and use of animals in
research, teaching and testing. I understand that I have a responsibility to
notify the Animal Care Committee in writing of any substantive changes in the
proposed project, changes in personnel assigned to work under this


--------------------------------------------------------------------------------


application, or in the number of animals or the species to be used, prior to
proceeding with any animal use in such modified projects.

Signature of Principal Investigator and date are required.

The principal investigator ensures that the information provided in the Animal
Use Protocol form accurately reflects the nature of the activities proposed.


--------------------------------------------------------------------------------


Only one copy of this page should be submitted to the ACC committee coordinator.
This funding source information should not be included in the copies for
distribution to the ACC.

L.                                         FUNDING SOURCES:

1.                         EXTERNAL FUNDING

a.                         Please provide name of the source.

It is important that researchers who are applying for PHS funds read Pages
17-18, “Vertebrate Animals,” of the grant application package and complete
Section 2F. You may call the ORTD office at 456-7217 if you have questions or
need additional information.

b.                         Grant Title:

c.                         Amount of grant or contract:

d.                         Does the award include administrative

o                       NO

o                       YES, please give dollar amount:

e.                         Does the agency to which you are applying for fund
require an institution approved animal use protocol?

o                       NO

o                       YES

2.                         INTERNAL FUNDING

o                       NO

o                       YES:

o            Department:

o            AESG:

o            other

Most, but not all, granting agencies allow to apply for a grant before the
animal use protocol has been approved. If your protocol has been submitted, but
is not yet approved, indicate to the granting agency that the protocol is
“pending”. NIH and NSF normally allow sixty days for approval after the deadline
date for the grant. If no approval from the ACC follows within sixty days of the
deadline date for the grant application, the agency will normally discard your
grant application.

Some funding agencies (such as American Heart Association) require that the
protocol be approved before the grant is submitted. Investigators are
responsible for knowing the requirements of their particular agency.


--------------------------------------------------------------------------------


M.                                      APPENDICES

1.                         Recommended methods of euthanasia according to
species:

Species

 

Method

 

Route

 

Dose

Rodents

 

CO2 asphyxiation

 

inhalation

 

until death

 

 

cervical dislocation(1)

 

 

 

 

 

 

pentobarbital

 

IV

 

150 mg/kg

 

 

decapitation(1)

 

 

 

 

 

 

exsanguination(2)

 

 

 

 

Rabbits

 

Euthanasia Solution

 

IV, IC(3)

 

0.3 ml/kg

 

 

pentobarbital

 

IV, IC(3)

 

70-100 mg/kg

Cats and Dogs

 

Euthanasia Solution

 

IV

 

0.3 ml/kg

 

 

pentobarbital

 

IV

 

75-100 mg/kg

Swine

 

Euthanasia Solution

 

IV

 

0.3 ml/kg

 

 

pentobarbital

 

IV

 

75-100 mg/kg

 

--------------------------------------------------------------------------------

(1) Cervical dislocation and decapitation without anesthesia is used only when
anesthetics would interfere with experimental results. These techniques can be
performed without anesthesia only when scientifically justified by the PI and
approved by the ACC. Cervical dislocation is limited to mice and small rats
weighing less than 200 grams,

(2) Technique should only be done in sedated, or anesthetized animals.

(3) Animal must be sedated or tranquilized before IC procedure.

2.                         Anesthesia recommendations

Species

 

Drug

 

Dose

 

Route

Mouse

 

ketamine/acepromazine

 

 

 

IM

Rat

 

ketamine/acepromazine

 

 

 

IM

 

 

ketamine/xylazine

 

 

 

IM

 

 

 

 

 

 

 

Rabbit

 

ketamine/xylazine

 

 

 

IM

 

 

 

 

 

 

 

Pig

 

Telazol/ketamine/xylazine

 

2.2 mg/kg of each component

 

IM

 

 

Halothane

 

to effect (2-3%)

 

inhaled

 

 

Isoflurane

 

to effect(2)

 

inhaled

 

3.                         Analgesic recommendations

Species

 

Drug

 

Dose

 

Route

Mouse

 

 

 

 

 

 

Rat

 

Butorphanol tartrate

 

0.04 mg/kg

 

SQ

 

 

Acetaminophen

 

110-305 mg/kg [2 mg/ml

 

PO

 

 

 

 

 

 

 

Rabbit

 

 

 

 

 

 

 

 

 

 

 

 

 

Pig

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


4.                         Possible parameters for evaluation of pain.

·                            Attempting to protect, move away, or bite

·                            Crying out when palpated or forced to use affected
areas

·                            Licking, biting, scratching, shaking, or rubbing

·                            Pacing, lying down and getting up, or shifting
weight

·                            Significant decrease in mobility

·                            Unusual length of time for recumbency

·                            Reluctance to move or difficulty in rising

·                            Head down, tucked abdomen, hunched, facial
distortion, or pallor

5.                         Methods that could be used for monitoring health
changes.

·                             Weigh animals on a regular basis.

·                             Observe for changes in behavior, activity, or
posture.

·                             Observe for evidence of pain or discomfort in a
localized area.

·                             Observe procedural area for redness, swelling, or
discharge.

·                             Observe for decreased ability to move.

·                             Monitor food or water consumption

6.                         Endpoint criteria for removing animals from a study.

·                             Veterinary opinion

·                             percentage body weight or loss (example: a loss
more than 15% of body weight)

·                             inability to move

·                             inability to eat of drink adequately

·                             markedly reduced response to stimuli

·                             tumor size

·                             behavioral abnormalities

·                             signs of toxicity.

7.                         Animal Welfare Information Center (AWIC) (Your tax
dollars at work.): National Agricultural Library, 10301 Baltimore Blvd.,
Beltsville, MD 20705, Voice: (301) 504-6212, Fax: (301) 504-5472, Internet:
http://www.nal.usda.gov/awic/. This center can assist investigators in searching
for alternatives and/or perform the search and charge for all online costs that
exceed $25.00.

8.                         Calculation for the amount of blood you can safely
collect from a given animal.

Safe amount of blood volume:

 

20%

Example:

 

 

 

4.55 kg

 

 


--------------------------------------------------------------------------------


 

weight

X

0.06 percent blood volume of body

 

0.27 kg

 

 

X

1000.00 mls of blood per unit weight

270.00 mls of blood in the animal

 

X

       0.20 safely take 20% of total blood

volume

 

 

 

 

54.00 mls can be safely collected

 


--------------------------------------------------------------------------------


EXHIBIT C
Budget

Principal Investigator:

Heather Kaminski

Protocol Title:

Lickometer Testing in Mice

Company:

Linguagen

 

Research Animals

·                            Linguagen will purchase all rodents to be used in
this protocol.

·                            Linguagen staff will coordinate animal orders with
the CAF staff

·                            Invoices for animal purchases will be sent directly
from the vendors to Linguagen.

Animal Housing and Care

·                            CAF will supply standard rodent cages, shelving
units, bedding, feed and staff to provide daily animal care.

·                            CAF will supply veterinarian services as needed

·                            CAF staff will prepare (sanitizing and sterilizing)
cages for rodent housing.

·                            CAF will charge $0.79 per cage per day for housed
mice.

·                            CAF will charge $0.97 per cage per day for housed
rats.

·                            Estimated cage count for this budget: 20 to 100
cages per day ($135 to $675 / wk).

·                            CAF will euthanize and dispose of rodents at
Linguagen staff’s request.

Supplies

·                            Linguagen will provide lab supplies necessary for
the procedures described in the protocol

·                            The estimate amount is for miscellaneous materials
supplied by CAF.

Labor

·                            $12.25 per half hour (non-overtime rate for
services other then rodent housing)

·                            The estimated amount is for possible CAF
labor/technician services provided to Linguagen.

Indirect Costs on the above categories - 25% (Includes telephone, janitorial
service, heating/air conditioning and electric. All costs associated with the
DSL line will be billed directly to Linguagen.)

Other

·                             Rental Space

$2.175/month

·                              Cost per sq. ft. - $25.00 / sq. ft. / year

·                              Total Space - Approx. l044 sq.ft.

·                             Lab Space - Room A117 (Approx. 24’ x 12’)

288 sq. ft.

·                             Animal Housing - Room A114 (Approx. 24’ x 24’)

576 sq. ft.

·                             Office Space - Room A203 (Approx. 10’ x 18’)

180 sq. ft

 


--------------------------------------------------------------------------------